Citation Nr: 1524453	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-23 751	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen claim of entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1977 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Service connection for left shoulder disability was originally denied in a December 1999 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for left shoulder disability.

3.  Resolving all doubt in the Veteran's favor, left shoulder subscapularis tendinopathy with partial tear and osteoarthritis had their onset in service.


CONCLUSIONS OF LAW

1.  The December 1999 denial of the service connection claim for left shoulder disability was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).

2.  The criteria for service connection for left shoulder subscapularis tendinopathy with partial tear and osteoarthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the claim for service connection for left shoulder disability and grants the claim on the merits.    Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

I.  New and Material Evidence

The RO denied the veteran's service connection claim for a left shoulder disability in a December 1999 rating decision.  The veteran was advised of the decision and of his procedural and appellate rights in a letter dated that same month.  However, the veteran did not appeal.  Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

Therefore, new and material evidence is required to reopen the claim of service connection for left shoulder disability, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The December 1999 rating decision denied service connection because, although the service treatment records (STRs) showed treatment for left shoulder, there was no permanent residual or chronic disability demonstrated following service, as indicated by a November 1999 VA examination report.  Pertinent evidence received since December 1999 includes post-service treatment records for a left shoulder disability, as well as a November 2008 positive nexus opinion.  Finally, the RO determined that the evidence of record warranted obtaining a medical opinion in March 2010 regarding nexus to service or a service-connected disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

In light of the above, the Board finds that such evidence constitutes new and material evidence, as it relates directly to whether the Veteran's left shoulder disability began in or was the result of military service.  It raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

II.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that his current left shoulder disability first manifested during service, and that he experienced intermittent left shoulder pain following service. Specifically, he asserts that he injured his shoulder while moving kits weighing over 250 pounds, and that he received treatment in service between 1996 and 1999.  See March 2010 VA examination report; see also March 2015 Board hearing transcript.  

Turning to the STRs, on 1976 enlistment examination, clinical evaluation of the upper extremities was normal.  In October 1992, x-rays of the left shoulder revealed normal findings.  In May 1996, the Veteran complained of left anterior shoulder pain for 4 days with no precipitating event/trauma.  He endorsed pain with lifting and with internal/external rotation.  The examiner assessed bicep tendonitis.  In June 1996, the Veteran complained of continued anterior left shoulder pain, present for several years, but increased in the past few months.  He reported that NSAIDS and physical therapy did not help.  The examiner noted tenderness and suspected bicipital tendonitis.  During a July 1996 orthopedic consultation, the Veteran reported left shoulder pain for 1 and a half years off and on.  There was no new trauma.  The examiner assessed early degenerative joint disease versus impingement.

Upon August 1999 separation from active duty, the Veteran submitted a claim for service connection for left shoulder disability and various other disabilities.  On November 1999 VA joints examination, the Veteran reported a current right shoulder disability but denied any problems with the left shoulder.  The report of physical examination is unclear as to whether both the right and left shoulders were examined, as the examiner mainly referred to the right shoulder.  In addition, x-rays were only taken of the right shoulder.  

The Veteran asserts that he was treated at the VA for his left shoulder between 2002 and 2004.  See March 2015 Board hearing transcript.  The record does not demonstrate that the AOJ attempted to obtain such records upon the Veteran's petition to reopen; the record only contains VA treatment records dating from 2004.

VA treatment records from July 2006 to May 2007 reflect complaints and treatment for severe left shoulder pain which began in June 2006 following heavy lifting at work.  A September 2006 MRI confirmed the examiner's assessment of bicipital tendonitis of the left shoulder, and also revealed subacromial impingement and acromiclavicular arthritis.  Surgery was recommended, and in February 2007 the Veteran underwent a left shoulder arthroscopy, debridement of labral fraying, resection of left distal clavicle, and mini open repair of left rotator cuff tear.  On May 2007 follow up, the examiner noted a history of prior left shoulder impingement that occurred while on active duty.

In November 2008, the Veteran's treating U.S. Air Force orthopedic surgeon opined that "it is indeed as likely as not that his current left shoulder subscapularis tendinopathy with partial tear and concomitant osteoarthritis of the shoulder had their onset while he served on active duty."  The 1996 STRs were attached to the opinion.

During a May 2009 Contract (QTC) examination in connection with his claim for increased rating of the right shoulder, physical examination of the left shoulder indicated tenderness, guarding of movement, and decreased range of motion.

Following a March 2010 VA examination, the examiner opined that the Veteran's current left shoulder problems are less likely as not related to his left shoulder complaints during service, as the record is silent for any history of the left shoulder between 1996 and 2006.

Resolving all doubt in the Veteran's favor, the Board finds that the left shoulder subscapularis tendinopathy with partial tear and osteoarthritis is related to service.

First, it is undisputed that the Veteran is currently diagnosed with a left shoulder disability.  See, e.g., November 2008 statement from U.S. Air Force orthopaedic physician; see also March 2010 VA examination report.

Second, the evidence demonstrates that the Veteran had left shoulder problems in service.  STRs in 1996 note that the Veteran reported longstanding pain and diagnose left bicipital tendonitis and possible degenerative joint disease.  Moreover, the Veteran stated that he was treated multiple times between 1996 and 1999 for his left shoulder disability.  While STRs only show treatment in 1996, the Board finds that the Veteran is competent and credible with respect to these assertions of having been seen for left shoulder complaints through 1999.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Immediately upon the Veteran's separation in August 1999, the Veteran filed a claim for service connection for a left shoulder disability, suggesting that left shoulder problems had not resolved prior to separation.

Having determined that the Veteran has a current left shoulder disability and that he injured the left shoulder in service, the Board must now determine whether there is a nexus between the two.  The March 2010 medical opinion concluding that left shoulder disability was unrelated to service is well reasoned and followed examination of the Veteran and review of his clinical history.  Moreover, there is a suggestion that the recent findings of left shoulder disability followed a work injury in 2006.  However, service treatment records do reflect treatment for similar left shoulder problems as those shown following the 2006 incident.  Moreover, the assessments in service or arthritis versus impingement syndrome are very similar to the 2006 MRI findings of tendonitis, impingement, and arthritis.  Finally, the positive medical opinion is by an orthopedic surgeon who was familiar with the Veteran's clinical history.  In light of his specialty, the Board assigns a high degree of probative value to this evidence.  The March 2010 VA examination and opinion are also probative, but there is no indication of the examining physician's area of expertise.  Having reviewed the overall evidence, the Board finds that it is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that left shoulder subscapularis tendinopathy with partial tear and osteoarthritis had their onset during active duty.  


ORDER

As new and material evidence has been received, the claim of service connection for left shoulder disability is reopened.

Service connection for left shoulder subscapularis tendinopathy with partial tear and osteoarthritis is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


